Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 1 of 9

 

Office of the United States Attorney
District of Nevada

501 Las Vegas Boulevard South,
Suite 1100

.Las Vegas, Nevada 89101

(702) 388-6336
10
11
12
13
14

I5

16

17
18
19
20
21
22

23

24

Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 2 of 9

NICHOLAS A. TRUTANICH

United States Attorney

Nevada Bar Number 13644

RICHARD ANTHONY LOPEZ

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: 702.388.6551 / Fax: 702.388.6418
tony .lopez@usdoj.gov

Attorneys for the United States

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
| UNITED STATES OF AMERICA, SEALED
CRIMINAL INDICTMENT
Plaintiff, |
Case No. 2:19-cr- f0
¥.
VIOLATIONS:
ROBERT CORTEZ MARSHALL, .
Wire Fraud (18 U.S.C. § 1343)
Defendant.

Money Laundering (18 U.S.C. § 1957)

FORFEITURE ALLEGATION

 

 

 

 

THE GRAND JURY CHARGES THAT:
INTRODUCTORY ALLEGATIONS

1. Atall times relevant to this Indictment, Defendant Robert Cortez Marshall
resided within the State and Federal District of Nevada.

2. Between approximately January 2014 and April 2015, MARSHALL owned
and operated a Nevada corporation called R.B.J. Generational Wealth Management LLC,
which did business using the name Adz on Wheelz.

3. At all relevant times to this Indictment, MARSHALL controlled and served
as an authorized signer on numerous bank accounts in his name and in the name of R.B.J.

Generational Wealth Management LLC and Adz on Wheels, including but not limited to

 
10
i]
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 3 of 9

Nevada State Bank accounts ending in 9017, 5416, and 7841 (hereinafter NSB 9017, NSB

|| 5416, and NSB 7841, respectively)

COUNTS ONE TO FIVE
Wire Fraud
(18 U.S.C. § 1343)

 

4, Paragraphs 1 through 3 above are hereby re-alleged. and incorporated by
reference as if fully set forth here. |

5. Beginning on a date unknown, but no later than in or about J anuary 2014,
and continuing to at least in or about April 2015, in the District of Nevada and elsewhere,

ROBERT CORTEZ MARSHALL,
defendant herein, and others known and unknown to the grand jury, devised, intended to
devise, and willfully participated in, with knowledge of its fraudulent nature, a scheme and.
artifice to defraud Adz on Wheelz victim investors and for obtaining money and property by
means of materially false and fraudulent pretenses, representations, and promises.
The Scheme and Artifice to Defraud

6. The scheme and artifice to defraud was in substance that MARSHALL made
and caused to be made numerous material misrepresentations and omissions designed to
fraudulently induce investors to transmit money to bank accounts under MARSHALL’s
control, including but not limited to NSB 9017.

7. _As part of the scheme and artifice to defraud investors, MARSHALL falsely
represented and caused others to falsely represent that Adz on Wheelz owned.and operated
a fleet of luxury vehicles that were or would be customized with multiple monitors on the
exterior of the vehicles for the purpose of displaying digital advertising. MARSHALL sold
and caused others to sell investors “fractional ownership” of the vehicles purportedly owned

by Adz on Wheelz.

 
10
11
12
13
14
15
16
17
18
19

20

21
22
23

24

 

 

Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 4 of 9

8. It was further part of the scheme and artifice to defraud that MARSHALL
falsely represented and caused others to falsely represent that: (a) the investors who
purchased shares of an Adz on Wheelz vehicle collectively owned that vehicle; (b) by
purchasing shares of such a vehicle, investors would receive a “Guaranteed Weekly
Royalty” paid out from the advertising revenue earned through that vehicle; and
(c) investors could request to cancel their investment for any reason during the first 12
months after investing and receive a full refund of their investment after accounting for
royalty payments already made to that investor. |

9, It was further part of the scheme and artifice to defraud that MARSHALL
falsely represented and caused others to falsely represent to investors that Adz on Wheelz
had earned millions of dollars of commitments from advertisers.

10. It was further part of the scheme and artifice to defraud that MARSHALL
operated. Adz on Wheelz almost entirely as a Ponzi scheme, that is, money solicited from
new investors was used to make “royalty payments” owed to prior investors, but concealed
that fact from the investors.

11. It was further part of the scheme and artifice to defraud that MARSHALL
regularly transferred investor money to other bank accounts under his control, including but
not limited to NSB 5416 and NSB 7841, and used investor money for his own personal
expenses, but concealed that fact from the investors.

12. ‘It was further part of the scheme and artifice to defraud that MARSHALL
made other false, fraudulent, deceptive, and deceitful representations as necessary to

advance his fraudulent scheme, conceal his fraudulent activities from others, avoid

‘detection, enrich himself, and cause losses to his investors.

 
10
11
12
13

14

15

16
1?
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 5 of 9

13, Based on the false and fraudulent nature of MARSHALL/’s claims, between
January 2014 and December 2014, more than 200 investors invested a total of more than $5
million in Adz on Wheelz.

The Charged Interstate Wires

14. Onor about the dates below, within the State and Federal District of Nevada

and elsewhere,

ROBERT CORTEZ MARSHALL,
defendant herein, for the purpose of executing the above scheme, and attempting to do so,
caused to be transmitted by means of wire communication in interstate commerce the
signals and sounds.described below, each transmission constituting a separate violation of

18 U.S.C. § 1343:

 

 

‘COUNT| DATE | INTERSTATE WIRE
Interstate Wire Transfer by Investor B.Z. of $10,000
from Navy Federal Credit Union to NSB 9017 in Nevada
Interstate Wire Transfer Caused by Deposit of
2 11/12/14 $10,000 Chase Bank Cashier's Check
from Investor K.A. into NSB 9017 in Nevada

Interstate Wire Transfer by Investor M.J. of $30,000
from USAA Federal Savings Bank to NSB 9017 in Nevada
Interstate Wire Transfer by Investor M.J. of $50,000
from USAA Federal Savings Bank to NSB 9017 in Nevada

Interstate Wire Transfer by Investor R.O. of $100,000
from U.S. Bank to NSB 9017 in Nevada

 

 

1 11/12/14

 

 

3 11/13/14

 

4 12/3/14

 

5 12/4/14

 

 

 

 

 

COUNTS SIX TO TEN
Money Laundering
(18 U.S.C. § 1957)

15. Paragraphs 1 through 14 above are hereby re-alleged and incorporated by

reference as if fully set forth here.

 
10

11

12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

Case 2:19-cr-00270-JAD-BNW Document 1 Filed 10/16/19 Page 6 of 9

16.  Onor about the dates set forth below, in the State and Federal District of
Nevada and elsewhere, .
ROBERT CORTEZ MARSHALL,
defendant herein, did knowingly engage and attempt to engage in the following monetary
transactions by, through, or to a financial institution, affecting interstate or foreign -
commerce, in criminally derived property of a value greater than $10,000 that is the deposit,

withdrawal, transfer, or exchange of United States currency, such property having been

|| derived from a specified unlawful activity, that is, Wire Fraud, in violation of 18 U.S.C.

§ 1343, as more fully described in paragraphs 4 through 14:

 

 

 

 

6 | 10.24.14 $214,135 transfer from NSB 9017 to NSB 5416
7 | 10.24.14 | °° $125,533 transfer from NSB 5416 to NSB 7841
8 | 11.13.14 $110,000 transfer from NSB 9017 to NSB 5416

 

9 11.24.14 $217,713.56 transfer from NSB 5416 to NSB 7841 __
10 12.16.14 | $360,738.72 cashier's check withdrawal from NSB 7841

 

 

 

 

 

 

all in violation of 18 U.S.C. § 1957.
FORFEITURE ALLEGATION ONE
Wire Fraud | ,

17. The allegations contained in Counts One through Five of this Criminal
Indictment are hereby realleged and incorporated herein by reference for the purpose of
alleging forfeiture pursuant to 18 U.S.C. § 981(a)(1X{(C) with 28 U.S.C. § 2461 (c).

18. Upon conviction of any of the felony offenses charged in Counts One through
Five of this Criminal Indictment,

ROBERT CORTEZ MARSHALL,

 
10
11
12
13
14
15
16
17
18
19
20
21

22

23.

24

 

 

Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 7 of 9

defendant herein, shall forfeit to the United States of America, any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.
§ 1343, a specified unlawful activity as defined in 18 U.S.C. §§ 1956(c\(7)(A) and

1961(1)(B), or a conspiracy to commit such offense, an in personam criminal forfeiture

money judgment including, but not limited to, at least $5,379,739 (property).

19. Ifany property being subject to forfeiture pursuant to 18 U.S.C. § 981(a\(IXC)
with 28 U.S.C. § 2461(c), asa result of any act or omission of the defendant -
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court:
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be divided
without difficulty;
it is the intent of the United States of America, pursuant to al U.S.C. § 853(p), to seek
forfeiture of any other property of the defendant for the property listed above.
20. All pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C.
§ 1343; and 21 U.S.C. § 853(p).
FORFEITURE ALLEGATION TWO
Money Laundering
21. The allegations contained in Counts Six through Ten of this Criminal
Indictment are hereby realleged and incorporated herein by reference for the purpose of
alleging forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) with 28 U.S.C. § 2461(c); 18 U.S.C.

§ 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 18 U.S.C. § 982(a)(1).

 
10
11
12
13
14
15
16
17
18
19
20
21

22

23 -

24

 

 

Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 8 of 9

22. Upon conviction of any of the felony offenses charged in Counts Six through

Ten of this Criminal Indictment,
ROBERT CORTEZ MARSHALL,

defendant herein, shall forfeit to the United States of America, any property, real or
personal, involved in a transaction or attempted transaction in violation of 18 U.S.C.
§ 1957, or any property traceable to such property:

defendant herein, shall forfeit to the United States of America, any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.
§ 1957, a specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
1961(1)(B), or a conspiracy to commit such offense:

defendant herein, shall forfeit to the United States of America, any property, real or
personal, involved in a violation of 18 U.S.C. § 1957, or any property traceable to such
property:

an in personam criminal forfeiture money judgment including, but not limited to, at
least $1,028, 120.28 (property).

' 23. Tfany property subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1(A) with

28 U.S.C. § 2461(c); 18 U.S.C. § 981 (a)(1)(C) with 28 U.S.C. § 2461(¢); and 18 U.S.C.

| § 982(a}(1), as a result of any act or omission of the defendant-

a. cannot be located upon the exercise of due diligence;

db. has been transferred or sold to, or deposited with, a third party;

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided.

without difficulty;

 
10
11
12
13
14
15
16
1?
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00270-JAD-BNW Document1 Filed 10/16/19 Page 9 of 9

it is the intent of the United States of America, pursuant to 21 U.S.C. § 853(p), to seek
forfeiture of any other property of the defendant for the property listed above.

24. All pursuant to 18 U.S.C. § 981(a)(1}(A) with 28 U.S.C. § 2461(0); 18 U.S.C.
§ 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(1); 18 U.S.C. § 1937; and 21
U.S.C, § 853(p).

DATED this 16th day of October, 2019.

A TRUE BILL:

| /S/
FOREPERSON OF THE GRAND JURY

NICHOLAS A. TRUTANICH
United States Attorney

e/a

RICHARD ANTHONY LOPEZ

Assistant United States Attorney

 
